DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Linn [US 2017 / 0346176] in view of Shinoda [US 2007/0241962]. 

Regarding claim 1, Linn discloses:
An antenna device Linn [US 2017 / 0346176] in ([0031]) comprising: 
an antenna configured to radiate a radio wave; Linn in ([0074]) 
a substrate at which the antenna is provided; Linn in ([0038] “For example, antenna panel 140 may include a substrate”) and 
a cover which covers the substrate from a radiation surface side of the antenna, Linn in (FIG.4).
wherein the cover is a dielectric material, Linn in ([0036] “In one embodiment, radome 110 comprises stacked layers (not shown) of different dielectric materials…”) and 
wherein a thickness of the cover is smaller than 1/2 of an effective wavelength of the radio wave in the cover. Linn in ([0044] “thickness of radome 110” which can be made to any value (in this case,                         
                            
                                
                                    
                                        
                                            λ
                                        
                                        
                                            e
                                            f
                                            f
                                        
                                    
                                
                                
                                    2
                                
                            
                             
                        
                    according to design parameters).
Linn fails to disclose:
wherein a maximum distance between the cover and the substrate 
However, Shinoda discloses:
wherein a maximum distance between the cover and the substrate in a normal direction to the substrate is smaller than 1/2 of a free space wavelength of the radio wave, Shinoda in ([0076] “Dr”: the distance between the cover and the antenna surface and set larger than [0075]“Dp”: the distance between the slit plate 7 and the antenna surface and “it is desired to set the distance Dp between one-eighth and one-half of the effective wavelength”. Therefore, it can be set to 1/2 of a free space wavelength.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Linn in view of Shinoda and combine prior art elements according to known Linn in view of Shinoda results in controlling the mode of propagation between the antenna Surface and the slit plate 7 the antenna Surface and the slit plate 7.
Regarding claim 3, Linn discloses:
The antenna device according to claim 1, further comprising a ground pattern provided at the substrate, Linn in (FIG.8).
Linn fails to disclose:
wherein a maximum distance between the cover and the ground pattern in the normal direction to the substrate is smaller than 1/2 of a free space wavelength of the radio wave.
However, Shinoda discloses:
wherein a maximum distance between the cover and the ground pattern in the normal direction to the substrate is smaller than 1/2 of a free space wavelength of the radio wave. Shinoda [US 2007/0241962] in (“Dr”: the distance between the cover and the antenna surface and set larger than “Dp”: the distance between the slit plate 7 and the antenna surface and “it is desired to set the distance Dp between one-eighth and one-half of the effective wavelength”. Therefore, it can be set to 1/2 of a free space wavelength.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Linn in view of Shinoda and combine prior art elements according to known methods to yield predictable results. Modifying Linn in view of Shinoda results in controlling the mode of propagation between the antenna Surface and the slit plate 7 the antenna Surface and the slit plate 7.
Regarding claim 5, Linn fails to disclose:
The antenna device according to claim 1, wherein the substrate has a covered surface covered with the cover and an opposite surface opposite to the covered surface, 
However, Shinoda discloses:
The antenna device according to claim 1, wherein the substrate has a covered surface covered with the cover and an opposite surface opposite to the covered surface, Shinoda in ([0035]:
Substrate 4 are disposed on an antenna plate 3 made of a metal and covered by a radome 11 made of a dielectric material.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Linn in view of Shinoda and combine prior art elements according to known methods to yield predictable results. Modifying Linn in view of Shinoda results in better impedance matching to minimize reflected wave.
Linn also fails to disclose:
wherein a maximum distance between the cover and the opposite surface in the normal direction to the substrate is smaller than 1/2 of a free space wavelength of the radio wave. 
However, Shinoda discloses:
wherein a maximum distance between the cover and the opposite surface in the normal direction to the substrate is smaller than 1/2 of a free space wavelength of the radio wave. Shinoda in (“Dr”: the distance between the cover and the antenna surface and set larger than “Dp”: the distance between the slit plate 7 and the antenna surface and “it is desired to set the distance Dp between one-eighth and one-half of the effective wavelength”. Therefore, it can be set to 1/2 of a free space wavelength.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Linn in view of Shinoda and combine prior art elements according to known methods to yield predictable results. Modifying Linn in view of Shinoda results in controlling the mode of propagation between the antenna Surface and the slit plate 7 the antenna Surface and the slit plate 7.
Regarding claims 7-12, Linn discloses:
7. The antenna device according to claim 1, wherein the antenna device is an in-vehicle antenna device, Linn in ([0004] “Recent improvements in electronically steerable, beamforming antenna technologies offer the promise of new in - vehicle,”)

and wherein the antenna is a vertically polarized antenna. Linn in ([0109] “and allowing polarization to be dynamic, including allowing left - hand circular, right - hand circular, and linear polarizations, while not requiring a polarizer”, Vertical polarization is a form of linear polarization.)

8. The antenna device according to claim 2, wherein the antenna device is an in-vehicle antenna device, Linn in ([0004] “Recent improvements in electronically steerable, beamforming antenna technologies offer the promise of new in - vehicle,”)

linear polarizations, while not requiring a polarizer”, Vertical polarization is a form of linear polarization.)

9. The antenna device according to claim 3, wherein the antenna device is an in-vehicle antenna device, Linn in ([0004] “Recent improvements in electronically steerable, beamforming antenna technologies offer the promise of new in - vehicle,”)

and wherein the antenna is a vertically polarized antenna. Linn in ([0109] “and allowing polarization to be dynamic, including allowing left - hand circular, right - hand circular, and linear polarizations, while not requiring a polarizer”, Vertical polarization is a form of linear polarization.)

10. The antenna device according to claim 4, wherein the antenna device is an in-vehicle antenna device, Linn in ([0004] “Recent improvements in electronically steerable, beamforming antenna technologies offer the promise of new in - vehicle,”)

and wherein the antenna is a vertically polarized antenna. Linn in ([0109] “and allowing polarization to be dynamic, including allowing left - hand circular, right - hand circular, and linear polarizations, while not requiring a polarizer”, Vertical polarization is a form of linear polarization.)

11. The antenna device according to claim 5, wherein the antenna device is an in-vehicle antenna device, Linn in ([0004] “Recent improvements in electronically steerable, beamforming antenna technologies offer the promise of new in - vehicle,”)

and wherein the antenna is a vertically polarized antenna. Linn in ([0109] “and allowing polarization to be dynamic, including allowing left - hand circular, right - hand circular, and linear polarizations, while not requiring a polarizer”, Vertical polarization is a form of linear polarization.)

12. The antenna device according to claim 6, wherein the antenna device is an in-vehicle antenna device, Linn in ([0004] “Recent improvements in electronically steerable, beamforming antenna technologies offer the promise of new in - vehicle,”)

and wherein the antenna is a vertically polarized antenna. Linn in ([0109] “and allowing polarization to be dynamic, including allowing left - hand circular, right - hand circular, and linear polarizations, while not requiring a polarizer”, Vertical polarization is a form of linear polarization.).






Claims 2, 4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Linn [US 2017 / 0346176] in view of Takahashi [US 11,046,800].

Regarding claim 2, Linn discloses:


wherein the maximum distance between the cover and the substrate in the normal direction to the substrate is smaller than 1/2 of an effective wavelength of the radio wave in the interposition member. Linn in ([0044] “thickness of radome 110” which can be made to any value (in this case, λ_eff/2 according to design parameters).

Linn fails to disclose:
further comprising an interposition member interposed between the cover and the substrate. 
However, Takahashi discloses:
further comprising an interposition member interposed between the cover and the substrate. Takahashi in (FIGs. 8, 9&10 and col. 32, lines: 11-21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Linn in view of Takahashi and combine prior art elements according to known methods to yield predictable results. Modifying Linn in view of Takahashi by adding the resin layer results in controlling propagation and prevents the radiation pattern from distortion in the direction of propagation.

Linn, also, fails to disclose:
wherein a dielectric constant of the interposition member is different from both a dielectric constant of the substrate and a dielectric constant of the cover, 

However, Takahashi discloses:

wherein a dielectric constant of the interposition member is different from both a dielectric constant of the substrate and a dielectric constant of the cover, Takahashi in (col. 1, lines: 42-49 where there are two different dielectric constants; one for the radome, the other for the front part of the transmit / receive antenna, and col. 22, lines: 1-7 where the resin has its own dielectric constant).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Linn in view of Takahashi and combine prior art elements according to known methods to yield predictable results. Modifying Linn in view of Takahashi results in controlling the wave propagation between the cover and the substrate.




wherein the maximum distance between the cover and the ground pattern in the normal direction to the substrate is smaller than 1/2 of an effective wavelength of the radio wave in the interposition member. Linn in ([0044] “thickness of radome 110” which can be made to any value (in this case, λ_eff/2) according to design parameters).

Linn fails to disclose:
further comprising an interposition member interposed between the cover and the substrate. 
However, Takahashi discloses:
further comprising an interposition member interposed between the cover and the substrate. Takahashi in (FIGs. 8, 9&10 and col. 32, lines: 11-21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Linn in view of Takahashi and combine prior art elements according to known methods to yield predictable results. Modifying Linn in view of Takahashi by adding the resin layer results in controlling propagation and prevents the radiation pattern from distortion in the direction of propagation.

Linn, also, fails to disclose:
wherein a dielectric constant of the interposition member is different from both a dielectric constant of the substrate and a dielectric constant of the cover, 

However, Takahashi discloses:

wherein a dielectric constant of the interposition member is different from both a dielectric constant of the substrate and a dielectric constant of the cover, Takahashi in (col. 1, lines: 42-49 where there are two different dielectric constants; one for the radome, the other for the front part of the transmit / receive antenna, and col. 22, lines: 1-7 where the resin has its own dielectric constant).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Linn in view of Takahashi and combine prior art elements according to known methods to yield predictable results. Modifying Linn in view of Takahashi results in controlling the wave propagation between the cover and the substrate. 






wherein the maximum distance between the cover and the opposite surface in the normal direction to the substrate is smaller than 1/2 of an effective wavelength of the radio wave in the interposition member. Linn in ([0044] “thickness of radome 110” which can be made to any value (in this case, λ_eff/2 according to design parameters).

Linn fails to disclose:
further comprising an interposition member interposed between the cover and the substrate. 

However, Takahashi discloses:
further comprising an interposition member interposed between the cover and the substrate. Takahashi in (FIGs. 8, 9&10 and col. 32, lines: 11-21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Linn in view of Takahashi and combine prior art elements according to known methods to yield predictable results. Modifying Linn in view of Takahashi by adding the resin layer results in controlling propagation and prevents the radiation pattern from distortion in the direction of propagation.

Linn, also, fails to disclose:
wherein a dielectric constant of the interposition member is different from both a dielectric constant of the substrate and a dielectric constant of the cover, 

However, Takahashi discloses:

wherein a dielectric constant of the interposition member is different from both a dielectric constant of the substrate and a dielectric constant of the cover, Takahashi in (col. 1, lines: 42-49 where there are two different dielectric constants; one for the radome, the other for the front part of the transmit / receive antenna, and col. 22, lines: 1-7 where the resin has its own dielectric constant).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Linn in view of Takahashi and combine prior art elements according to known methods to yield predictable results. Modifying Linn in view of Takahashi results in controlling the wave propagation between the cover and the substrate.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHER ISSA ALSHARABATI whose telephone number is (571)272-0443.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAHER AL SHARABATI/Examiner, Art Unit 3648
/Thomas M Hammond  III/Primary Examiner, Art Unit 3648